Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 

Terminal Disclaimer
The terminal disclaimer filed on 05/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,766,034 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reasons for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art fails to teach or fairly suggest an apparatus for thermal cycling that includes at least one micro-fluidic thermal cycling chamber, said micro-fluidic thermal cycling chamber defined by a plurality of chamber walls configured to hold the fluidic sample; a first thin film disposed on a first substrate, wherein the first thin film disposed on the first substrate defines a portion of the first chamber wall of the plurality of chamber walls of the micro-fluidic thermal cycling chamber; a second thin film disposed on a second substrate, wherein the second thin film disposed on the second substrate defines a portion of the second chamber wall opposite the first chamber wall and where is configured to flow between the first thin film and the second thin film.
For claim 14, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole a method for performing thermal cycling of a fluidic sample, the method comprising: providing a micro-fluidic thermal cycling chamber comprising a first wall and a second wall, wherein the first wall opposes the second wall, and wherein a first thin film and a second thin film are disposed along the first wall and the second wall respectively; filling the micro-fluidic thermal cycling chamber with the fluidic sample; illuminating the first thin film with a light from a light source, wherein a first portion of the light is absorbed into the first thin film and a second portion of the light is transmitted through the first thin film; illuminating the second thin film with the second portion of the light, wherein at least a portion of the second portion of the light is absorbed into the second thin film; elevating a temperature of the first thin film and a temperature of the second thin film as a function of the absorbed light into the first thin film and the second thin film; and heating the fluidic sample within the micro-fluidic thermal cycling chamber as a result of the elevated temperatures of the first thin film and the second thin film
The closest prior art is Anderson et al. (US 2003/0143114 A1) which discloses a microfluidic device that includes a thin film heater, but does not teach or suggest a thin film heater that is part of the wall of the chamber.  
The next closest prior art is Cortie et al. (Proceedings of SPIE, 2005) which discloses a method of plasmonic heating, but does not teach or suggest where a first and second thin film heater form the walls of the chamber.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799